Citation Nr: 1823068	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  09-47 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for osteoarthritis with patellofemoral pain syndrome, left knee (left knee disorder). 

2. Entitlement to an initial disability rating in excess of 20 percent for osteoarthritis with patellofemoral pain syndrome, right knee (right knee disorder)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Army from February 1985 to July 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction has since been transferred to Atlanta, Georgia RO (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The AOJ granted service connection for patellofemoral pain syndrome for the bilateral knees with a 10 percent rating for each knee, effective March 30, 2007.  Subsequently, in a November 2016 rating decision, the Veteran was granted a 20 percent rating for each knee, effective March 30, 2007. 

The Veteran presented testimony at a February 2014 hearing.  A transcript of that hearing is of record.  However, the Veterans Law Judge (VLJ) who conducted the February 2014 hearing is no longer employed at the Board.  Pursuant to 38 C.F.R. § 20.717, the Veteran received notice of his right to another hearing, dated January 17, 2018 and waived the option of an additional Board hearing.  See also 38 U.S.C. § 7107(c) (2012). 

The case was previously before the Board most recently in March 2017 when it was remanded for additional development.  That development has been completed, and thus the case may now be reviewed on the merits. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran seeks entitlement to a rating in excess of 20 percent for bilateral knee disabilities, to include consideration for separate ratings for limitation of motion, instability, and meniscal disability. 

To this end, the Board notes that throughout the appeal period, the Veteran had extensively reported flare ups of her bilateral knee condition.  Pertinently, in February 2008, the Veteran reported flare ups with exertion, including kneeling, prolonged standing and ambulation.  That same year, in December, she reported that during flare ups she requires the use of a cane to prevent her knees from buckling and going out.  In March 2011, the Veteran reported more severe flare ups occurring two to three times per week, lasting one or two days.  In July 2014, the Veteran reported flare ups causing more difficulty squatting, bending, and using the stairs and issues with prolonged walking.  

The November 2014 examination was conducted during a flare up and the Veteran exhibited significant decrease in range of motion than on previous examinations, as well as reported added pain that caused additional functional loss.  The March 2017 records note that the Veteran continued to experiencing her knees give out, and falls, with flare ups resulting in significant added pain, and limited range of motion.  In the most recent VA examination of September 2017, the examiner clicked the "No" box and indicated that the Veteran did not report any flare ups.  The Board finds that as the Veteran's clear history of flare ups is present throughout the record, the examiner should have elicited further information regarding whether flare ups were not present on this examination, or whether the Veteran's symptomatology no longer results in flare ups; as the Veteran has clearly shown a history of significantly decreased range of motion, additional pain and requiring additional assistive devices due to flare ups in the past. 

The Court has recently made clear that a statement such as the one the September 2017 VA examiner made concerning flare-ups, without more, renders an examination inadequate, especially in light of the history of her disability.  See generally Sharp v. Shulkin, 29 Vet. App. 26 (2017).  As the Court explained in Sharp, "the VA Clinician's Guide makes explicit what DeLuca clearly implied: it instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the Veterans themselves."  Id. at 6.  Even when the claimant is not experiencing a flare-up at the time of the examination, a VA examiner must elicit relevant information as to the Veteran's flares or ask him [or her] to describe the additional functional loss, if any, he [or she] suffered during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record-including the Veteran's lay information-or explain why [he or] she could not do so.

While the appeal is in remand status, the AOJ should obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C. § 5103A(b) (2012).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including obtaining any VA and private treatment records.

2. Schedule the Veteran for examination to determine the nature and severity of her bilateral knee disorder.  In order to comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017), the examiner is asked to describe whether pain, weakness, or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report. 

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

    Active motion;
    Passive motion;
    Weight-bearing; and
    Non-weight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided. 

3. Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue(s).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

